Case: 1:20-cr-00035-MRR Fes 4 Apes OPK eGagg 1 Of 1 PAGEID #: 17

SOUTHERN DISTRICT OF OHIO

 

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Case No. _1:20mj183
v. (M.J. Litkovitz )
QUIANNA CAMPBELL,
Defendant.

CRIMINAL MINUTES before
Magistrate Judge Karen L. Litkovitz

Courtroom Deputy: Arthur Hill

Court Reporter: Official Reporter, AVE Lvpre tho
Date/Time: February 14, 2020 at 1:30 PM

United States Attorney: Keancth Park €c_ Defendant Attorney: SEV.

| X] Initial Appearance Hearing on [X] Complaint; [] Indictment; [] Information; or [] petition for probation / supervised release [] Rule
~ 5(c)f3) out of 3 [] pretrial release violation; [] Other matters
unsel present
fendant informed of his / her rights
efendant provided copy of charging document

 

{ ] Government moves for defendant to be detained pending detention hearing
mancial affidavit oe to the Court/Defendant

unsel appointed. PD or CJA

Detention Hearing: [ ] Defendant to be detained pending trial pursuant to pretrial detention order

Plajntiff Witness Defendant Witness

Ey oe with Al ¢ Ameurd lo [ ] Electronic Monitor [ ] Other
Special Conditions of Release: [ ] Pretrial/Probation Supervision [ ] Drug testing & Treatment [ ] maintain employment & verify
[ ] refrain from alcohol [ ]narcotic drugs unless prescribed [ Juse of firearms [ ] Travel Restricted to

 

 

 

 

 

(] [] []
[]

Preliminary Exam: [ | Probable Cause found; [ ] not found; [] waived; [ ] bond continued/denied

 

 

 

 

 

 

AUSA Witnesses: Defendant Witnesses:
AUBSA Exhibits: Defendant Exhibits:
‘Sretninary tram Hoan t_ Morb b 2020 @ (369m before NT Goweran,

[ ] Case to proceed before the Grand Jury
[ ] Case set for Arraignment

 

Arraignment on |] Indictment or [] Information or [] Superseding Indictment:
Defendant waives reading of: [ ] Indict [] Info [ ] Indict Read [ ] Info Read
Defendant pleads: [] GUILTY []NOT GUILTY

[ ] Case referred to Probation Department for Presentence Report

[ ] Sentencing set for
[ ] Case to proceed before Judge
[ ] Statement of Agent

 

 

Removal Hearing (Rule 40):
[ ] Defendant waives Identity Hearing. [ ] Defendant waives Preliminary Examination
[ ] Commitment to Another District Ordered (Rule 40), remove to

 

[ ] Case set for a
[ ] Statement of Agent

Remarks: USAS request te unseal this matter was Grated
by the Gey

 

 
